Case 2:85-cv-04544-DMG-AGR Document 614 Filed 08/05/19 Page 1 of 2 Page ID #:31926




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12   JENNY LISETTE FLORES; et al.,           Case No.: CV 85-4544-DMG (AGRx)
13                                           ORDER EXPANDING PAGE
             Plaintiffs,
                                             LIMIT [608]
14
                  v.
15
16   WILLIAM P. BARR, Attorney
17   General of the United States; et al.,
18
             Defendants.
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 614 Filed 08/05/19 Page 2 of 2 Page ID #:31927




 1         THIS CAUSE comes before the Court upon Defendant’s Ex Parte
 2   Application to Expand Page Limit.
 3         UPON CONSIDERATION of the Ex Parte Application, and for the reasons
 4   set forth therein, the Court hereby ORDERS that the page limit for Defendants’
 5   Response in Opposition to Plaintiffs’ Motion to Enforce is hereby expanded by nine
 6   (9) pages.
 7   IT IS SO ORDERED.
 8
 9
     DATED: August 5, 2019
10
                                          DOLLY M. GEE
11                                        UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -1-
